Citation Nr: 1033896	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  05-22 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence was received to reopen a 
claim for service connection for a cervical spine disorder.

2.  Service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1948 to December 
1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Honolulu, Hawaii.

The Veteran testified before the undersigned Veterans Law Judge 
at a July 2010 hearing that was held at the RO.

The Board has a legal duty to address the "new and material 
evidence" requirement set forth in 38 C.F.R. § 3.156(a) 
regardless of the actions of the RO.  The Board is statutorily 
bound not to consider the merits of the case unless new and 
material evidence is received.  38 U.S.C.A. §§ 5108, 7104(b).  
See also, e.g., McGinnis v. Brown, 4 Vet. App. 239, 244 (1993), 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection on the merits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a cervical 
spine disability was previously denied in a Board decision that 
was dated in November 1958.  It was noted that examination after 
service did not show that any objective disorder was noted.

2.  The evidence received since the November 1958 rating decision 
related to an unestablished fact and raised a reasonable 
possibility of substantiating the claim of service connection for 
a cervical spine disability.


CONCLUSIONS OF LAW

1.  The November 1958, Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002).

2.  New and material evidence was received to reopen the claim of 
service connection for a cervical spine disorder.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.  In view of the grant of the claim 
concerning the reopening, that grants the benefit requested as to 
that issue.  As such, no further notice or development as to this 
issue is indicated.

II. New and Material Evidence

In a February 1958 rating decision the RO denied service 
connection for a spine disability because a disability of the 
cervical spine was not found on examination.  The Board upheld 
the RO's decision in a November 1958 decision.  The evidence 
considered at that time included the Veteran's service treatment 
records and the report of a June 1958 VA orthopedic examination.  
The Board must first ascertain in this case whether new and 
material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an un-
established fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, evidence received since November 1958 includes 
written statements by the Veteran concerning an injury the he 
incurred in service and letters from the Veteran's private 
physician indicating that the Veteran has various cervical spine 
disorders and raising the possibility that the Veteran's cervical 
spine disorders could be related to his in service injury.  
Additionally, the Veteran was afforded a VA examination in July 
2006 that diagnosed spondylosis and DDD of the cervical spine.  
This evidence is new since it was not of record at the time of 
the prior denials of the Veteran's claim.  Taken together, it is 
material because it raises a reasonable possibility of 
substantiating the Veteran's claim insofar as it relates to the 
reason why his claim was previously denied.  The credibility of 
this evidence is presumed for the purposes of reopening.  Justus 
v. Principi, 3 Vet. App. 510 (1992).


ORDER

New and material evidence having been received, the Veteran's 
claim for service connection for a cervical spine disorder is 
considered reopened; to that extent, the appeal is allowed.




REMAND

Now that the claim has been reopened, consideration on the merits 
is warranted.  In view of the current evidentiary picture, it is 
concluded that further development is needed.

Review of the record reveals that a VA examination was conducted 
in July 2006.  After that an opinion was entered noting that 
there were no pertinent complaints in service.  Review of the 
service treatment records, however, reveals that in October 1953 
he was seen for a strain of the paravertebral muscles.  The 
segment of the spine was not set out.  Heat treatment was 
rendered.  On one examination in January 1955 he reported that he 
suffered a chest contusion while in Korea and had some pain with 
it, but no medical treatment.  On another examination in January 
1955 he reported occasional chest pain, but no other illness or 
injury.  On examination no pertinent abnormality was found.  At 
the examination for separation from service in December 1957, he 
gave a medical history of pain between his shoulders and spine 
due to an injury in 1950 in service.  No other pertinent 
complaints were recorded and no physical problems were described.

It is also noted that there were some complaints during the first 
post-service VA examination, when he denied any accident or 
injury.

More recently there is a history of trauma in service and there 
is a private examiner C.K.S., M.D., who has attributed current 
pathology to service events.  The doctor reports treating the 
Veteran over 17 years.  Objective evidence does not show neck 
complaints for that long.  Records of treatment for the last 17 
years should be requested.

Thereafter, there should be an additional examination to attempt 
to reconcile the opinions on file, to include a review of all the 
evidence of record.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran 
and request his assistance, as needed, in 
obtaining the medical records for all 
medical treatment for his neck disorder 
since service, to include the records of 
Dr. S, for 17 years.  It is emphasized that 
records should be requested as opposed to 
further statements from the physician.  If 
records cannot be obtained, the claims 
folder should contain documentation of the 
attempts made to obtain the records.

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of his cervical spine 
disorder.  All indicated tests should be 
accomplished and all pertinent findings 
reported in detail.  The claims folder 
should be made available to the examiner 
for review prior to the examination.  
Specifically, the examiner is requested to 
review the claims file, examine the Veteran 
and enter an opinion as to whether it is as 
likely as not (50 percent probability or 
greater) that the cervical spine disorder 
found is due to in-service occurrence or 
event. 

In entering the opinion, it is requested 
that the medical reasoning used in reaching 
the decision be set out.  It is further 
requested that to the extent possible the 
most recent opinion of Dr. S., and the 2006 
VA examiner's opinion be reconciled.  

3.  Thereafter, this matter should be 
readjudicated by the RO/AMC.  To the extent 
the benefits sought on appeal are not 
granted, the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the case 
should returned to the Board for further 
appellate consideration, if in order.  The 
Board intimates no opinion as to the 
outcome of this claim by the action taken 
herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


